Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Preliminary amendment submitted on 8/01/2016.  By this amendment, original claims 1-20 are canceled and claims 21-40 are added and therefore, claims 21-40 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2020, 03/12/2021 and 03/31/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In analyzing under step 2A Prong One, Does the claim recite an abstract idea law of nature or natural phenomenon?  Yes.

The claim(s) 21 and 27 recite(s) the abstract limitations such as “encoding using a polar code to obtain a first encoded sequence whose length is N, wherein a sequence number of a polarization channel ranges from 0 to N-1; determining… P1 to-be-punctured bit positions, and performing puncturing at the P1 bit positions in the first encoded sequence to obtain rate-matched encoded bits, wherein: the P1 to-be-punctured bit positions are bit positions corresponding to polarization channels 0 to PT1-1, PT1 to 3N/8-1, or N/2 to 5N/8-1;  PT1 is a threshold of a quantity of the to-be-punctured bit positions; and PT1<N/4; (based on a mathematical algorithm for puncturing/shortening bit see paragraph 0058 for example) and sending… the rate-matched encoded bits”

The claim(s) 33 and 39 recite(s) the abstract limitations such as “encoding using a polar code to obtain a first encoded sequence whose length is N, wherein a sequence number of a polarization channel ranges from 0 to N-1; determining… P2 to-be-shortened bit positions, and performing shortening at the P2 bit positions in the first encoded sequence to obtain rate-matched encoded bits, wherein: the P2 to-be-shortened bit positions are bit positions corresponding to polarization channels N-1 to N-PT2, N-PT2-1 to 5N/8, or N/2-1 to 3N/8;  PT2 is a threshold of a quantity of the to-be-shortened bit positions;  and PT2<N/4;  (based on a mathematical algorithm for puncturing/shortening bit see paragraph 0058 and claims 24, 30 and 36 for example) and sending… the rate-matched encoded bits”

The recited limitations above are process for generating a rated-matched encoding bits according to a mathematical algorithm and a mental process except for the recitation of generic computer processor such as “a sending apparatus, comprising: a non-transitory memory storage comprising instructions; and a processor configured to communicate with the non-transitory memory storage, the processor configured to execute the instruction to:” (see claims 21, 27, 33 and 39)

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and software module, then it falls within the “Mental Processes” and/or “Mathematical Processes” grouping of abstract ideas.  

The human mind can encode an input bits to obtain a rate matched encoded bits according to a mathematical algorithm using a generic processor.

Claims 24, 30 and 36 recite a mathematical algorithm for determining a value such as “if a value of N/2-PT1 is divisible by S1 … is (N/2-PT1)/S1; or if a value of N/2-PT1 is indivisible by S1, a quantity of polarization channels in one of the S1 groups is (N/2-PT1)floor((N/2-PT1)/S1)*(S1&lt;1) or (N/2-PT1)ceil((N/2-PT1/S1)*(S1-1), and a quantity of polarization channels in each of the other Sii groups is floor((N/2-PT1/S1) or ceil((N/2-PT1)/S1), wherein floor(i) represents rounding i down, and ceil(j) represents rounding j up;  or if a value of N/2-PT1 is indivisible by S1, a quantity of polarization channels in each of S1' groups is ceil((N/2-PT1)/S1), and a quantity of polarization channels in each of S1'' groups is floor((N/2-PT1/S1), wherein S2''=ceil((N/2-PT1)/S1)*S1(N/2-PT1), and S1'=S1-1." 

 Accordingly, the claim recites an abstract limitation.

In analyzing under step 2A Prong Two, Does the claim recite additional elements that integrate the judicial exception into a practical application?  NO.

This judicial exception is not integrated into a practical application because the claims recite a generic processor such as “a sending apparatus, comprising: a non-transitory memory storage comprising instructions; and a processor configured to communicate with the non-transitory memory storage, the processor configured to execute the instruction to:” (see claims 27 and 39) for generating a rate-matched encoded bits.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation. 



In analyzing under step 2B, does the claim recite additional elements that amount to significantly more than the judicial exception? NO

Claims 21-40 do not recite any additional elements except a generic processor such as ““a sending apparatus, comprising: a non-transitory memory storage comprising instructions; and a processor configured to communicate with the non-transitory memory storage, the processor configured to execute the instruction to:” (see claims 27 and 39) for generating a rate-matched encoded bits.
Accordingly, the additional generic elements do not amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation

The claim is directed to an abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 21, 27, 33 and 39 recite a limitation such as “encoding using a polar code to obtain a first encoded sequence whose length is N”

Other claims 21-40 recite a limitation such as “N”

The recited limitation “N” renders this limitation indefinite because Applicant fails to define the value of N in the claim.

Claims 21-32 recite a limitation such as “PT1”.

The recited limitation “PT1” renders this limitation indefinite because Applicant fails to define the value of “PT1” in the claim.

Claims 33-39 recite a limitation such as “PT2”

The recited limitation “PT2” renders this limitation indefinite because Applicant fails to define the value of “PT2” in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-22, 27-28, 33-34 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2018/0,026,663)


As per claim 21:
As per claim 27:

Wu discloses:

A method, comprising: performing, by a sending apparatus, 

(Wu, Figs. 1-11)
(Wu, [0048] channel encoders 111, 122 and 250 in FIG. 1 or 2 can be implemented with hardware, software, or combination thereof.  For example, the channel encoder 250 can be implemented with one or more integrated circuits (ICs), such as an application specific integrated circuit (ASIC), field programmable gate array (FPGA), and the like.  For another example, the channel encoder 250 can be implemented as software or firmware including instructions stored in a computer readable non-volatile storage media.  The instructions, when executed by a processing circuit, causing the processing circuit to perform functions of the channel encoder 250)

encoding using a polar code to obtain a first encoded sequence whose length is N, wherein a sequence number of a polarization channel ranges from 0 to N-1;  
(Wu, Fig. 6, S610-S626)
(Wu, [0067] At S610, K information bits can be received at a channel encoder.  The K information bits may include a cyclic redundancy check (CRC) block.  The K information bits are to be encoded into a mother polar code by a polar encoder. [0068] At S612, a mother polar code length N can be determined at a rate matching controller based on the information bits length K and a to-be-transmitted bits length M)

determining, by the sending apparatus, P1 to-be-punctured bit positions, and performing puncturing at the P1 bit positions in the first encoded sequence to obtain rate-matched encoded bits, 
(Wu, Fig. 6, S610-S626)
(Wu, [0069] At S614, whether to puncture or shorten the mother polar code can be determined according to a mother code rate and/or a rate matched polar code… [0070] At S616, positions of to-be-punctured or shortened code bits in the mother polar code can be determined according to a specific puncturing technique or shortening technique applied to the mother polar code.  The position information can be provided to a bit selector.  In addition, frozen bits associated with the to-be-punctured or shortened code bits can accordingly be determined)
wherein: the P1 to-be-punctured bit positions are bit positions corresponding to polarization channels 0
(Wu, [0069] At S614, whether to puncture or shorten the mother polar code can be determined according to a mother code rate and/or a rate matched polar code… [0070] At S616, positions of to-be-punctured or shortened code bits in the mother polar code can be determined according to a specific puncturing technique or shortening technique applied to the mother polar code.  The position information can be provided to a bit selector.  In addition, frozen bits associated with the to-be-punctured or shortened code bits can accordingly be determined)

sending, by the sending apparatus, the rate-matched encoded bits. 
(Wu, [0075] At 626, M to-be-transmitted code bits can be extracted from the mother polar code for transmission according to the positions determined at S616.  The process 600 proceeds to S699 and terminates at S699)

Wu does not mention a specific channels such as “channels 0 to PT1-1, PT1 to 3N/8-1, or N/2 to 5N/8-1”

However, Wu at [0070]-[0072] discloses that the position of puncturing or shortening can be based on the reliability of bit channels. 

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to recognize that Wu in [0070]-[0072] can puncturing or shortening a positions within the range of corresponding “channels 0 to PT1-1, PT1 to 3N/8-1, or N/2 to 5N/8-1” based on the order of reliability of channels
(Wu, [0070] At S616, positions of to-be-punctured or shortened code bits in the mother polar code can be determined according to a specific puncturing technique or shortening technique applied to the mother polar code.  The position information can be provided to a bit selector.  In addition, frozen bits associated with the to-be-punctured or shortened code bits can accordingly be determined. [0071] At S618, a predetermined index list can be obtained.  The order of the index list can indicate an order of reliabilities of respective bit channels…  [0072] At S620, positions in input bits of the polar encoder can be selected for input of the K information bits according to the predetermined index list. Specifically, K bit channels with the highest reliabilities in the predetermined index list can be selected wherein bit channels of frozen bits resultant from the puncturing or shortening operation are skipped.  Positions corresponding to the selected K bit channels can be determined to be used for input of the K information bits.)

As per claim 22:
As per claim 28:
Wu further discloses:

wherein PT1 is N/16, N/8, 3N/16, 7N/32, 5N/32, or 3N/32. 
(Wu, [0067] At S610, K information bits can be received at a channel encoder.  The K information bits may include a cyclic redundancy check (CRC) block.  The K information bits are to be encoded into a mother polar code by a polar encoder. [0068] At S612, a mother polar code length N can be determined at a rate matching controller based on the information bits length K and a to-be-transmitted bits length M)

In view of motivation previously stated, the claim is rejected.

As per claim 33:
As per claim 39:

Wu discloses:

A method, comprising: performing, by a sending apparatus, 
(Wu, Figs. 1-11)

A sending apparatus, comprising: a non-transitory memory storage comprising instructions; and a processor configured to communicate with the non-transitory memory storage, the processor configured to execute the instruction to: 

(Wu, [0048] channel encoders 111, 122 and 250 in FIG. 1 or 2 can be implemented with hardware, software, or combination thereof.  For example, the channel encoder 250 can be implemented with one or more integrated circuits (ICs), such as an application specific integrated circuit (ASIC), field programmable gate array (FPGA), and the like.  For another example, the channel encoder 250 can be implemented as software or firmware including instructions stored in a computer readable non-volatile storage media.  The instructions, when executed by a processing circuit, causing the processing circuit to perform functions of the channel encoder 250)


(Wu, Fig. 6, S610-S626)
(Wu, [0067] At S610, K information bits can be received at a channel encoder.  The K information bits may include a cyclic redundancy check (CRC) block.  The K information bits are to be encoded into a mother polar code by a polar encoder. [0068] At S612, a mother polar code length N can be determined at a rate matching controller based on the information bits length K and a to-be-transmitted bits length M)

determining, by the sending apparatus, P2 to-be-shortened bit positions, and performing shortening at the P2 bit positions in the first encoded sequence to obtain rate-matched encoded bits, 
(Wu, Fig. 6, S610-S626)
(Wu, [0069] At S614, whether to puncture or shorten the mother polar code can be determined according to a mother code rate and/or a rate matched polar code… [0070] At S616, positions of to-be-punctured or shortened code bits in the mother polar code can be determined according to a specific puncturing technique or shortening technique applied to the mother polar code.  The position information can be provided to a bit selector.  In addition, frozen bits associated with the to-be-punctured or shortened code bits can accordingly be determined)


(Wu, [0069] At S614, whether to puncture or shorten the mother polar code can be determined according to a mother code rate and/or a rate matched polar code… [0070] At S616, positions of to-be-punctured or shortened code bits in the mother polar code can be determined according to a specific puncturing technique or shortening technique applied to the mother polar code.  The position information can be provided to a bit selector.  In addition, frozen bits associated with the to-be-punctured or shortened code bits can accordingly be determined)

sending, by the sending apparatus, the rate-matched encoded bits. 
(Wu, [0075] At 626, M to-be-transmitted code bits can be extracted from the mother polar code for transmission according to the positions determined at S616.  The process 600 proceeds to S699 and terminates at S699)

Wu does not mention a specific channels such as “channels 0 to PT1-1, PT1 to 3N/8-1, or N/2 to 5N/8-1”

However, Wu at [0070]-[0072] discloses that the position of puncturing or shortening can be based on the reliability of bit channels. 


(Wu, [0070] At S616, positions of to-be-punctured or shortened code bits in the mother polar code can be determined according to a specific puncturing technique or shortening technique applied to the mother polar code.  The position information can be provided to a bit selector.  In addition, frozen bits associated with the to-be-punctured or shortened code bits can accordingly be determined. [0071] At S618, a predetermined index list can be obtained.  The order of the index list can indicate an order of reliabilities of respective bit channels…  [0072] At S620, positions in input bits of the polar encoder can be selected for input of the K information bits according to the predetermined index list. Specifically, K bit channels with the highest reliabilities in the predetermined index list can be selected wherein bit channels of frozen bits resultant from the puncturing or shortening operation are skipped.  Positions corresponding to the selected K bit channels can be determined to be used for input of the K information bits.)

As per claim 34:
As per claim 40:
Wu further discloses 


(Wu, [0067] At S610, K information bits can be received at a channel encoder.  The K information bits may include a cyclic redundancy check (CRC) block.  The K information bits are to be encoded into a mother polar code by a polar encoder. [0068] At S612, a mother polar code length N can be determined at a rate matching controller based on the information bits length K and a to-be-transmitted bits length M)

In view of motivation previously stated, the claim is rejected.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189.  The examiner can normally be reached on Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Thien Nguyen/           Primary Examiner, Art Unit 2111